Conviction is for forgery of a vendor's lien note, with punishment fixed at six years in the penitentiary.
The indictment alleges that with intent to injure and defraud appellant forged a vendor's lien note for $1,250.00 which purported to have been executed by Henry Dannelly payable to Geo. T. Vickers in part payment for Lot 6, in Block No. 1 of R. B. Parks Subdivision of Block 1405 in the City of Dallas; it further alleges that the forged instrument related to and affected an interest in land in the State of Texas, and if true would have affected the title to land.
The prosecution grew out of the same transaction reflected in cause No. 9762, against the same appellant, this day decided. The $1,250.00 note mentioned in the opinion in that case is the note here alleged to have been forged.
The indictment is attacked upon the same grounds fully set out in the opinion in the other case. Disposition is made of the complaints as announced in cause No. 9762.
The motion for new trial was overruled on March 23rd and *Page 114 
60 days allowed in which to file statement of facts and bills of exception, which time expired on May 22nd. An order of extension for 20 days was granted on May 22nd, which extension expired June 12th. On June 11th the court allowed 10 days further extension of time, which expired on June 22nd. The bills of exception found in the record were not filed until July 20th, practically a month after the last extension of time had expired. Under these conditions the State's motion to strike the bills of exception from the record must be sustained.
The facts support the judgment and finding no error an affirmance is ordered.
Affirmed.
                    ON MOTION FOR REHEARING.